            Case 2:17-cv-03074-RFB-BNW Document 44 Filed 08/21/20 Page 1 of 2


1    Ryan A. Hamilton, Esq.
2    NEVADA BAR NO. 11587
     HAMILTON LAW
3    5125 S. Durango Dr., Ste. C
     Las Vegas, NV 89113
4    (702) 818-1818
     (702) 974-1139 (fax)
5    ryan@hamlegal.com
6    Attorney for the Plaintiff,
     Juan C. Rios
7
                                      UNITED STATES DISTRICT COURT
8                                          DISTRICT OF NEVADA
9     JUAN C. RIOS,                                                 Case No. 2:17-cv-03074-RFB-BNW
10            Plaintiff,
                                                               STIPULATION TO EXTEND BRIEFING
11    vs.                                                     SCHEDULE ON DEFENDANTS’ MOTION
                                                               FOR SUMMARY JUDGMENT (SECOND
12    G. BRYAN, et al.,                                                   REQUEST)
13            Defendants.
14          Plaintiff Juan C. Rios, by and through counsel Ryan Hamilton, and Defendant Romeo Aranas, by
15   and through counsel Katlyn M. Brady, stipulate and agree to extend the briefing schedule on Defendants’
16   Motion for Summary Judgment, as set forth below.
17          1. Defendants filed their Motion for Summary Judgment on June 8, 2020.
18          2. To allow the parties to engage in settlement discussions, the parties stipulated to extend the
19   briefing schedule. Per the extension Plaintiff’s Opposition was due July 29, 2020.
20          3. After the stipulation was granted, counsel for the Plaintiff mistakenly came to believe that his
21   Opposition was due August 28, 2020, instead of July 29, 2020. (August 28, 2020 is the deadline for
22   Defendant’s Reply.)
23          4. On August 14, 2020, Plaintiff’s counsel realized his mistake and contacted counsel for
24   Defendant. Counsel for Defendant graciously agreed to allow Plaintiff two additional weeks to file his
25   Opposition.
26          5. To that end, the parties stipulate and agree to extend the date for Plaintiff to file his Opposition
27   to the Motion to and including Friday, August 28, 2020, and the date for Defendants to file their Reply
28   is Friday, September 11, 2020.

                                                        1 of 2
30

31
           Case 2:17-cv-03074-RFB-BNW Document 44 Filed 08/21/20 Page 2 of 2


1           This is the Parties’ second request to extend this deadline. The Parties represent that this Stipulation
2    is sought in good faith, is not interposed for undue delay, and is not filed for an improper purpose.
3

4    DATED this 18th day of August 2020.                    DATED this 18th day of August 2020.
5    HAMILTON LAW                                           AARON D. FORD
                                                            Attorney General
6

7    By: /s/ Ryan Hamilton                                 By:_/s/ Katlyn M. Brady _______________
       Ryan Hamilton                                           Katlyn M. Brady
8      Nevada Bar No. 11587                                    Nevada Bar No. 14173
       5125 S. Durango Dr., Ste. C                             555 E. Washington Avenue
9      Las Vegas, NV 89113                                     Ste. 3900
       Attorney for Plaintiff                                  Las Vegas, Nevada 89101
10                                                             Attorneys for Defendant

11

12

13                                                         ORDER

14          IT IS SO ORDERED.

15          Plaintiff shall have until August 28, 2020 to file an Opposition to Defendant’s Motion for

16   Summary Judgment. Defendants shall have until Friday, September 11, 2020 to file any Reply in

17   support of the Motion for Summary Judgment.

18          Dated this 20th day of August 2020.
                                                           ________________________________
19                                                         RICHARD F. BOULWARE, II
                                                           UNITED    STATES DISTRICT JUDGE
                                                            _________________________________________
20
                                                                    STATES MAGISTRATE JUDGE
                                                            UNITEDthis
                                                            DATED
21                                                                     20th day of August, 2020.

22

23

24

25

26

27
28

                                                         2 of 2
30

31
